Sanders, J.
(concurrence) — I concur fully with the ma*605jority opinion written by Justice Smith but write separately to emphasize certain considerations which wholly support the majority’s view.
The statutory language here at issue is:
The prevailing party in such an action shall recover its reasonable attorneys’ fees and costs.
RCW 70.105D.080, Majority at 591 n.13.
Much of the majority opinion concerns whether or not "costs” include all reasonable expenses associated with the litigation, or only the more restricted enumeration of "statutory costs” in RCW 4.84.010. I agree with the majority that the term "costs” is not modified by the term "statutory;” the statute must be read to reference "costs” in the literal sense. This would include all reasonable out-of-pocket expenses.
On the other hand, the phrase "reasonable attorneys’ fees” in and of itself may support such an award as well.81 In real life the attorneys’ bill to their clients invariably include, and request payment for, all out-of-pocket expenses reasonably attributed to the specific case. Often attorneys have advanced these out-of-pocket expenses on behalf of the client as a matter of practical and legal necessity to ensure the proper presentation of the client’s position. In practice attorneys often pay these out-of-pocket expenses before they pay themselves, and consider reimbursement of same even more necessary than payment to themselves for time expended on the client’s behalf. Any dichotomy in "reasonable attorneys’ fees” between compensation for the attorney’s time and reimbursement for the attorney’s out-of-pocket expenses (or reim*606bursement to the client who has previously paid the out-of-pocket expenses directly) is artificial and illusory.
I can find no logic in the practice which shifts the cost of a reasonable attorney’s fee when calculated on an hourly rate or contingency to the losing party, but which does not similarly shift the burden of paying those out-of-pocket expenses necessarily incurred. Were such the rule, prevailing parties who were encouraged to litigate by legislative promises of compensation for "reasonable attorneys’ fees” would not be made whole and, in many instances, would not be able to undertake the litigation, much less prosecute it to a successful conclusion. Failure to reimburse expenses would often eat up whatever benefits the litigation might produce and additionally impose a backbreaking burden upon the small, but justified, litigants. This is an access to justice issue which the Legislature has remedied through the statutory right to recover "reasonable attorneys’ fees” in types of litigation which the Legislature, as a matter of public policy, has deemed especially worthy. I therefore applaud the majority for taking this necessary step.

 See Missouri v. Jenkins, 491 U.S. 274, 285, 109 S. Ct. 2463, 105 L. Ed. 2d 229 (1989) (holding the term "reasonable attorney’s fee” as used in 42 U.S.C. § 1988 “must take into account the work not only of attorneys, but also of secretaries, messengers, librarians, janitors, and others whose labor contributes to the work product for which an attorney bills her client; and it must also take account of other expenses and profit! ]”); and see Landals v. George A. Rolfes Co., 454 N.W.2d 891, 898 (Iowa 1990) ("The district court properly allowed recovery of various litigation expenses as part of the 'attorney fees.’ ”).